DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	On 09/29/2020, a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  The 09/29/2020 response has been entered.
Summary of Response
3.	The 09/29/2020 response includes: (a) claims 1 and 13 are currently amended; (b) claims 2-12 and 14-15 are original; and (c) the grounds for rejection set forth in the 06/01/2020 office action are traversed.  Claims 1-15 are currently pending and an office action on the merits follows.
Response to Arguments
4.	Applicant’s arguments file 09/29/2020 with respect to the rejection of claims 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of new prior art reference U.S. Patent Pub. No. 2013/0162549 A1 to Kim et al. that teaches the new limitations added to independent claims 1 and 13, i.e., “wherein the second electrode includes at least one selected from a metal, an alloy, Kim et al.
Claim Rejections – Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
7.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 
8.	Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,268,294 B2 in view of U.S. Patent Pub. No. 2016/0109998 A1 to Watanabe in view of U.S. Patent Pub. No. 2013/0162549 A1 to Kim et al. (“Kim”).
Claim 1 (16/386,607)
Claim 1 (U.S. Patent No. 10,268,294 B2)
An organic light emitting display device comprising:

a substrate comprising a light-emitting region and a reflection region;

a lower electrode disposed in the light-emitting region on the substrate; an emission layer disposed on the lower electrode; an upper electrode disposed in the light-emitting region and the reflection
region on the emission layer;

a first electrode disposed only in the reflection region on the upper electrode, the first electrode including a first material having a first reflectivity; and

a second electrode disposed in the light-emitting region and the reflection
region on the upper electrode, the second electrode including a second material
having a second reflectivity, the second electrode overlapping a portion of the first electrode,
	
wherein the first electrode and the second 
which senses a touch position based on a change of capacitance between the first electrode and the second electrode, and

wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide.


a substrate comprising a light-emitting region and a reflection region;








a first sensing electrode which senses a touch position, is only disposed in the reflection region, and comprises a first material having a first reflectivity; and

a second sensing electrode which senses the touch position, is disposed in the light-emitting region, and comprises a second material having a second reflectivity, and overlapping a portion of the first sensing electrode,








a second sensing electrode…comprises a second material having a second reflectivity…wherein the first material is same as or different from the second material.

Claim 2 (U.S. Patent No. 10,268,294 B2)
The organic light emitting display device of claim 1, further comprising:

an opposite substrate facing the substrate,

wherein the first electrode is disposed on a first surface of the opposite
substrate, and the second electrode is disposed on a second surface opposing the first surface of the opposite substrate, and wherein the first electrode is disposed in the reflection region and outside of the light-emitting region.

The organic light emitting display device of claim 1, further comprising:

an opposite substrate facing the substrate,

wherein the first sensing electrode is disposed on a first surface of the opposite
substrate, and the second sensing electrode is disposed on a second surface opposing the first surface of the opposite substrate, and wherein the first sensing electrode is disposed in the reflection region and outside of the light-emitting region.
Claim 3 (16/386,607)
Claim 3 (U.S. Patent No. 10,268,294 B2)
The organic light emitting display device of claim 1, further comprising: 

an opposite substrate facing the substrate, 

wherein the first electrode is disposed on the substrate, and the second electrode is disposed on a first surface of the opposite substrate, and is disposed between the substrate and the opposite substrate.
The organic light emitting display device of claim 1, further comprising: 

an opposite substrate facing the substrate, 

wherein the first sensing electrode is disposed on the substrate, and the second sensing electrode is disposed on a first surface of the opposite substrate, and is disposed between the substrate and the opposite substrate.
Claim 4 (16/386,607)
Claim 4 (U.S. Patent No. 10,268,294 B2)
The organic light emitting display device of claim 1, further comprising: 

an opposite substrate facing the substrate, 



wherein the first electrode is disposed on a first surface of the opposite substrate, and is disposed between the substrate and the opposite substrate, and the second electrode is disposed on the first electrode.


an opposite substrate facing the substrate, 



wherein the first sensing electrode is disposed on a first surface of the opposite substrate, and is disposed between the substrate and the opposite substrate, and the second electrode is disposed on the first electrode.

Claim 5 (U.S. Patent No. 10,268,294 B2)
The organic light emitting display device of claim 1, further comprising:

an opposite substrate facing the substrate, 

and an insulation layer disposed between the first electrode and the second
electrode, and comprising an adhesive material,

wherein the second electrode is disposed on a first surface of the opposite substrate, and is disposed between the substrate and the opposite substrate, 

and the first electrode is disposed on the second electrode.

The organic light emitting display device of claim 1, further comprising:

an opposite substrate facing the substrate, 

and an insulation layer disposed between the first sensing electrode and the second
sensing electrode, and comprising an adhesive material,
	
wherein the second sensing electrode is disposed on a first surface of the opposite substrate, and is disposed between the substrate and the opposite substrate, 

and the first sensing electrode is disposed on the second sensing electrode.
Claim 6 (16/386,607)
Claim 6 (U.S. Patent No. 10,268,294 B2)
The organic light emitting display device of claim 1, further comprising:

a thin film encapsulation layer disposed on the substrate, 

and an insulation layer disposed between the first electrode and the second
electrode, and comprising an adhesive material, wherein the second electrode is disposed on the thin film encapsulation layer, and the first electrode is disposed on the second electrode.

The organic light emitting display device of claim 1, further comprising:

a thin film encapsulation layer disposed on the substrate, 

and an insulation layer disposed between the first sensing electrode and the second sensing electrode, and comprising an adhesive material, wherein the second sensing electrode is disposed on the thin film encapsulation layer, and the first sensing electrode is disposed on the second sensing electrode.

Claim 7 (U.S. Patent No. 10,268,294 B2)
The organic light emitting display device of claim 1, further comprising:

a first thin film encapsulation layer disposed on the substrate, 

and a second thin film encapsulation layer disposed between the first electrode
and the second electrode, 


wherein the second electrode is disposed on the first thin film encapsulation layer, and the first electrode is disposed on the second electrode.

The organic light emitting display device of claim 1, further comprising:

a first thin film encapsulation layer disposed on the substrate, 

and a second thin film encapsulation layer disposed between the first sensing electrode and the second sensing electrode, 

wherein the second sensing electrode is disposed on the first thin film encapsulation layer, and the first sensing electrode is disposed on the second sensing electrode.
Claim 8 (16/386,607)
Claim 8 (U.S. Patent No. 10,268,294 B2)
The organic light emitting display device of claim 1, 

wherein the first electrode comprises a plurality of first patterns extending in a first direction, and the second electrode comprises a plurality of second patterns extending in a second direction crossing the first direction.

The organic light emitting display device of claim 1, 

wherein the first sensing electrode comprises a plurality of first patterns extending in a first direction, and the second sensing electrode comprises a plurality of second patterns extending in a second direction crossing the first direction.
Claim 9 (16/386,607)
Claim 9 (U.S. Patent No. 10,268,294 B2)
The organic light emitting display device of claim 8,

wherein the plurality of first patterns comprises: a plurality of first sensing patterns which sense a touch position; and a plurality of first dummy patterns disposed between the plurality of first sensing patterns, 

and wherein the plurality of second patterns comprises: a plurality of second sensing patterns which sense the touch position; and a plurality of second dummy patterns disposed between the plurality of second sensing patterns.
The organic light emitting display device of claim 8,

wherein the plurality of first patterns comprises: a plurality of first sensing patterns which sense a touch position; and a plurality of first dummy patterns disposed between the plurality of first sensing patterns, 

and wherein the plurality of second patterns comprises: a plurality of second sensing patterns which sense the touch position; and a plurality of second dummy patterns disposed between the plurality of second sensing patterns.
Claim 10 (16/386,607)
Claim 10 (U.S. Patent No. 10,268,294 


wherein the plurality of first sensing patterns have a mesh shape, 

and wherein a width of the plurality of second patterns in the second direction is
same as a width of the plurality of first patterns in the first direction.
The organic light emitting display device of claim 9,

wherein the plurality of first sensing patterns have a mesh shape, 

and wherein a width of the plurality of second patterns in the second direction is
same as a width of the plurality of first patterns in the first direction.
Claim 11 (16/386,607)
Claim 11 (U.S. Patent No. 10,268,294 B2)
The organic light emitting display device of claim 1,

wherein the first electrode further comprises:
a plurality of first sensing patterns having a rhombus shape; and
a plurality of first dummy patterns having a rhombus shape, and disposed
between the plurality of first sensing patterns, and spaced apart from each other,

wherein the second electrode further comprises:
a plurality of second sensing patterns having a rhombus shape; 
and a plurality of second dummy patterns having a rhombus shape, and disposed
between the plurality of second sensing patterns, and spaced apart from each other, 

and wherein first sensing patterns, which are disposed in a first direction, of the
plurality of first sensing patterns are connected to each other and second sensing patterns, which are disposed in a second direction crossing the first direction, of the plurality of second sensing patterns are connected to each other.
The organic light emitting display device of claim 1,

wherein the first sensing electrode further comprises:
a plurality of first sensing patterns having a rhombus shape; and
a plurality of first dummy patterns having a rhombus shape, and disposed
between the plurality of first sensing patterns, and spaced apart from each other,

wherein the second electrode further comprises:
a plurality of second sensing patterns having a rhombus shape; 
and a plurality of second dummy patterns having a rhombus shape, and disposed
between the plurality of second sensing patterns, and spaced apart from each other, 

and wherein first sensing patterns, which are disposed in a first direction, of the
plurality of first sensing patterns are connected to each other and second sensing patterns, which are disposed in a second direction crossing the first direction, of the plurality of second sensing patterns are connected to each other.
Claim 12 (16/386,607)
Claim 1 (U.S. Patent No. 10,268,294 B2)


wherein the first material is same as or different from the second material.



wherein the first material is same as or different from the second material.
Claim 13 (16/386,607)
Claim 1 (U.S. Patent No. 10,268,294 B2)
An organic light emitting display device
comprising:

a substrate comprising a light-emitting region and a reflection region;


a lower electrode disposed in the light-emitting region on the substrate; an emission layer disposed on the first electrode; an upper electrode disposed in the light-emitting region and the reflection
region on the emission layer;

a first electrode disposed only in the reflection region on the upper electrode,
the first electrode having a first thickness; 


and a second electrode disposed in the light-emitting region and the reflection
region on the upper electrode, the second electrode having a second thickness, the
second electrode overlapping a portion of the first electrode,

wherein the first electrode and the second electrode define a touch sensor
which senses a touch position based on a change of capacitance between the first
electrode and the second electrode, and
wherein the first thickness of the first electrode is greater than the second
thickness of the second electrode, 

and wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide.
An organic light emitting display device comprising:

a substrate comprising a light-emitting region and a reflection region;









a first sensing electrode which senses a touch position, is only disposed in the reflection region, and comprises a first material having a first reflectivity; and

a second sensing electrode which senses the touch position, is disposed in the light-emitting region, and comprises a second material having a second reflectivity, and overlapping a portion of the first sensing electrode,










a second sensing electrode…comprises a second material having a second reflectivity…wherein the first material is same as or different from the second material.

Claim 1 (U.S. Patent No. 10,268,294 B2)
The organic light emitting display device of claim 13, 

wherein the first electrode includes a first material having a first reflectivity, 



and the second electrode includes a second material having a second reflectivity.



a first sensing electrode which senses a touch position, is only disposed in the reflection region, and comprises a first material having a first reflectivity; and

a second sensing electrode which senses the touch position, is disposed in the light-emitting region, and comprises a second material having a second reflectivity,

wherein the first material is same as or different from the second material.
Claim 15 (16/386,607)
Claim 1 (U.S. Patent No. 10,268,294 B2)
The organic light emitting display device of claim 14, wherein the first material is same as or different from the second material.
wherein the first material is same as or different from the second material.

	As to claim 1, claim 1 of U.S. Patent No. 10,268,294 B2 does not expressly disclose a lower electrode disposed in the light-emitting region on the substrate; an emission layer disposed on the first electrode; an upper electrode disposed in the light-emitting region and the reflection region on the emission layer; a first electrode disposed only in the reflection region on the upper electrode; and a second electrode disposed in the light-emitting region and the reflection
region on the upper electrode, wherein the first electrode and the second electrode define a touch sensor which senses a touch position based on a change of capacitance between the first electrode and the second electrode, and
	wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide.
Watanabe discloses a lower electrode(220)(FIG. 16; ¶0169) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) on the substrate(100)(FIG. 16; ¶0127);
an emission layer(250)(FIG. 16; ¶0169) disposed on the lower electrode(220)(FIG. 16; ¶0169); 
an upper electrode(260)(FIG. 16; ¶0169) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the emission layer(250)(FIG. 16; ¶0169);
	a first electrode(15)(FIG. 16; ¶¶0190, 0193) disposed only in the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode(260)(FIG. 16; ¶0169), and
	a layer(360)(FIG. 16; ¶0164) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode(260)(FIG. 16; ¶0169), wherein the first electrode(15)(FIG. 16; ¶¶0190, 0193) and another electrode(14)(FIG. 16; ¶¶0084, 0190) define a touch sensor (¶¶0090-0091) which senses a touch position based on a change of capacitance between the first electrode(15)(FIG. 16; ¶¶0190, 0193) and the another electrode(14)(FIG. 16; ¶¶0084, 0190).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,268,294 B2 with Watanabe to provide an organic light emitting display device having a highly sensitive touch screen and a compact color light emitting element.
Kim discloses a second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045)  disposed in the light-emitting region(FIG. 4: 120; ¶0078), the second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) including a second material having a second reflectivity (¶0043, especially – “the conductive material may be metal nanoparticle, nano wire” – metal inherently reflects light), wherein the first electrode(220a)(FIG. 1; ¶¶0039, 0050-0052) and the second electrode(220b)(FIGs. 1, 4; ¶¶0050, 0059) define a touch sensor (¶¶0050, 0059) which senses a touch position based on a change of capacitance (¶0059), and
	wherein the second electrode (220b)(FIGs. 1, 4; ¶¶0039-0043, 0045) includes at least one selected from a metal (¶0043, especially – “the conductive material may be metal nanoparticle, nano wire” – metal inherently reflects light), an alloy, a metal nitride, and a conductive metal oxide.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,268,294 B2 and Watanabe with Kim to provide an organic light emitting display device having a reduced thickness (see e.g., ¶¶0011, 0026) and that includes fewer components.  

	As to claim 13, claim 1 of U.S. Patent No. 10,268,294 B2 does not expressly disclose a lower electrode disposed in the light-emitting region on the substrate; an emission layer disposed on the first electrode; an upper electrode disposed in the light-emitting region and the reflection region on the emission layer; a first electrode disposed on the upper electrode, and a second electrode disposed in the reflection region on the upper electrode, wherein the first electrode and the second electrode define a touch sensor which senses a touch position based on a change of capacitance between the first electrode and the second electrode, and wherein the first thickness of the first electrode is greater than the second
thickness of the second electrode, and
	wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide.
Watanabe discloses a lower electrode(220)(FIG. 16; ¶0169) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) on the substrate(100)(FIG. 16; ¶0127); an emission layer(250)(FIG. 16; ¶0169) disposed on the lower electrode(220)(FIG. 16; ¶0169); an upper electrode (260)(FIG. 16; ¶0169) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the emission layer (250)(FIG. 16; ¶0169); a first electrode(15)(FIG. 16; ¶¶0190, 0193) disposed only in the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode(260)(FIG. 16; ¶0169), and a layer(360)(FIG. 16; ¶0164) disposed in the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode (260)(FIG. 16; ¶0169), wherein the first electrode(15)(FIG. 16; ¶¶0190, 0193) and another electrode(14)(FIG. 16; ¶¶0084, 0190) define a touch sensor (¶¶0090-0091) which senses a touch position based on a change of capacitance between the first electrode(15)(FIG. 16; ¶¶0190, 0193) and the another electrode(14)(FIG. 16; ¶¶0084, 0190), and wherein the first thickness of the first electrode (15)(FIG. 16; ¶¶0190, 0193) is greater than the layer(360)(FIG. 16; ¶0164 – see the below magnified portion of 360 placed on top of a magnified portion of 15).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,268,294 B2 with Watanabe to provide an organic light emitting display device having a highly sensitive touch screen and a compact color light emitting element.
Kim discloses and a second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045), wherein the first electrode(220a)(FIG. 1; ¶¶0039, 0050-0052) and the second electrode(220b)(FIGs. 1, 4; ¶¶0050, 0059) define a touch sensor(¶¶0050, 0059) which senses a touch position based on a change of capacitance (¶0059), and
	wherein the second electrode (220b)(FIGs. 1, 4; ¶¶0039-0043, 0045) includes at least one selected from a metal (¶0043, especially – “the conductive material may be metal nanoparticle, nano wire” – metal inherently reflects light), an alloy, a metal nitride, and a conductive metal oxide.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,268,294 B2 and Watanabe with Kim to provide an organic light emitting display device having a reduced thickness (see e.g., ¶¶0011, 0026) and that includes fewer components.  
Claim Rejections – 35 USC §103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

10.	Claims 1, 3, 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0109998 A1 to Watanabe in view of U.S. Patent Pub. No. 2013/0162549 A1 to Kim et al. (“Kim”).

    PNG
    media_image1.png
    824
    1381
    media_image1.png
    Greyscale

As to claim 1, Watanabe discloses an organic light emitting display device (FIG. 16; ¶¶0126, 0193) comprising:
a substrate(100)(FIG. 16; ¶0127) comprising a light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and a reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 190, 0193 – conductive layer 15 is made of a metal, such as copper, that reflects light);
a lower electrode(220)(FIG. 16; ¶0169) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) on the substrate(100)(FIG. 16; ¶0127);
an emission layer(250)(FIG. 16; ¶0169) disposed on the lower electrode(220)(FIG. 16; ¶0169);
an upper electrode(260)(FIG. 16; ¶0169) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the emission layer(250)(FIG. 16; ¶0169);
	a first electrode(15)(FIG. 16; ¶¶0190, 0193) disposed only in the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode(260)(FIG. 16; ¶0169), the first electrode(15)(FIG. 16; ¶¶0190, 0193) including a first material having a first reflectivity (¶¶0190, 0193); and
	a layer(360)(FIG. 16; ¶0164) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode(260)(FIG. 16; ¶0169), the layer(360)(FIG. 16; ¶0164) including a second material having a second reflectivity (¶0164 – color filter layer reflects colored light such as blue light), the layer(360)(FIG. 16; ¶0164) overlapping a portion of the first electrode(15)(FIG. 16; ¶¶0190, 0193),
	wherein the first electrode(15)(FIG. 16; ¶¶0190, 0193) and another electrode(14)(FIG. 16; ¶¶0084, 0190) define a touch sensor (¶¶0090-0091) which senses a touch position based on a change of capacitance between the first electrode(15)(FIG. 16; ¶¶0190, 0193) and the another electrode(14)(FIG. 16; ¶¶0084, .
	Watanabe does not expressly disclose a second electrode disposed in the light-emitting region and the reflection region on the upper electrode, the second electrode including a second material having a second reflectivity, the second electrode overlapping a portion of the first electrode,
	wherein the first electrode and the second electrode define a touch sensor
which senses a touch position based on a change of capacitance between the first electrode and the second electrode, and
	wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Kim discloses a second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) disposed in the light-emitting region (FIG. 4: 120; ¶0078), the second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) including a second material having a second reflectivity1 (¶0043, especially – “the conductive material may be , 
	wherein the first electrode(220a)(FIG. 1; ¶¶0039, 0050-0052) and the second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) define a touch sensor (¶¶0050, 0059) which senses a touch position based on a change of capacitance (¶0059), the first electrode(220a)(FIG. 1; ¶¶0050, 0059) and the second electrode(220b)(FIGs. 1, 4; ¶¶0050, 0059), and
	wherein the second electrode(220b)(FIGs. 1, 4; ¶¶0039-0043, 0045) includes at least one selected from a metal (¶0043, especially – “the conductive material may be metal nanoparticle, nano wire” – metal inherently reflects light), an alloy, a metal nitride, and a conductive metal oxide.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe with Kim to provide an organic light emitting display device having a reduced thickness (see e.g., ¶¶0011, 0026) and that includes fewer components.  Below is Watanabe’s Fig. 16 edited to show the combined teachings.

    PNG
    media_image4.png
    824
    1381
    media_image4.png
    Greyscale

Watanabe and Kim teach a second electrode (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045) disposed in the light-emitting region (Watanabe:  FIG. 16: portion of 100 that is directly below 360; ¶¶0127, 0164) and the reflection region (Watanabe: FIG. 16: ¶¶0127, 0190, 0193) on the upper electrode
(Watanabe: FIG. 16: 260; ¶0169), the second electrode including a second material having a second reflectivity (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045, 0164), the second electrode overlapping a portion of the first electrode (Watanabe: FIG. 16: 15, 360; ¶¶0164, 0190, 0193; Kim: FIGs. 1-2, 4: 220a, 220b; ¶¶0039-0043, 0045),
	wherein the first electrode and the second electrode define a touch sensor
which senses a touch position based on a change of capacitance between the first electrode and the second electrode (Watanabe: FIG. 16: 14, 15, 360; ¶¶0084, 0164, 0190, 0193; Kim: FIGs. 1-2, 4: 220a, 220b; ¶¶0039-0043, 0045, 0050, 0059), and
	wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045).

As to claim 3, Watanabe and Kim teach further comprising:
	an opposite substrate(Watanabe: FIG. 16: 350; ¶0162) facing the substrate(Watanabe: FIG. 16: 100; ¶0127), wherein
the first electrode(Watanabe: FIGs. 5B, 16: 15; ¶¶0100, 0190, 0193; Kim: FIG. 1: 220a; ¶¶0039, 0050-0052) is disposed on the substrate(Watanabe: FIG. 16: 100; ¶0127), and the second electrode (Watanabe: FIGs. 5A, 16: 360; ¶¶0100, 0164; Kim: is disposed on a first surface(lower surface) of the opposite substrate(Watanabe: FIG. 16: 350; ¶0162), and is disposed between the substrate(Watanabe: FIG. 16: 100; ¶0127) and the opposite substrate(Watanabe: FIG. 16: 350; ¶0162).
The motivation to combine Kim is set forth in claim 1 above.

As to claim 5, Watanabe and Kim teach further comprising:
an opposite substrate (Watanabe: FIGs. 16: 350; ¶0162) facing the substrate (Watanabe: FIG. 16: 100, 350; ¶¶0127, 0162 – 350’s bottom surface faces 100’s top surface), and
an insulation layer comprising an adhesive material (Watanabe: FIG. 16: layer above first electrode 15 corresponding to 375 in FIGs. 20 and 25; ¶0211),
wherein the second electrode is disposed on a first surface of the opposite substrate (Watanabe: FIG. 16: 350’s bottom surface, 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045), and is disposed between the substrate and the opposite substrate (Watanabe: FIG. 16: 100, 350’s bottom surface, 360; ¶¶0127, 0162, 0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045), and
the first electrode is disposed on the second electrode (Watanabe: FIGs. 5A, 5B, 16: 15, 360; ¶¶0100, 0164, 0190, 0193; Kim: FIGs. 1-2, 4: 220a; ¶¶0039-0043, 0045, 0050-0052).
The motivation to combine Kim is set forth in claim 1 above.

    PNG
    media_image4.png
    824
    1381
    media_image4.png
    Greyscale

As to claim 6, Watanabe and Kim teach further comprising:
a thin film encapsulation layer (Watanabe: FIG. 16: 350; ¶0162) disposed on the substrate (Watanabe: FIG. 16: 100; ¶0027), and
an insulation layer (Watanabe: FIG. 16: layer above first electrode 15 corresponding to 375 in FIGs. 20 and 25; ¶0211) disposed between the first electrode and the second electrode, and comprising an adhesive material (Watanabe: FIGs. 5A, 5B, 16: 360, layer above first electrode 15 corresponding to 375 in FIGs. 20 and 25; ¶¶0100, 0164, 0190, 0193, 0211; Kim: FIGs. 1-2, 4: 220a; ¶¶0039-0043, 0045, 0050-0052),
wherein the second electrode is disposed on the thin film encapsulation layer (Watanabe: FIG. 16: layer above first electrode 15 corresponding to 375 in FIGs. 20 and 25, 360; ¶¶0164, 0211; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045), and
the first electrode is disposed on the second electrode (Watanabe: FIGs. 5A, Kim: FIGs. 1-2, 4: 220a; ¶¶0039-0043, 0045, 0050-0052).
The motivation to combine Kim is set forth in claim 1 above.

As to claim 7, Watanabe and Kim teach  further comprising: 
a first thin film encapsulation layer (Watanabe: FIG. 16: 350; ¶0162) disposed on the substrate (Watanabe: FIG. 16: 100; ¶0027), and
a second thin film encapsulation layer (Watanabe: FIG. 16: 330; ¶¶0072, 0085) disposed between the first electrode and the second electrode (Watanabe: FIGs. 5A, 5B, 16: 15, 330, 360; ¶¶0072, 0085, 0100, 0164, 0190, 0193; Kim: FIGs. 1-2, 4: 220a; ¶¶0039-0043, 0045, 0050-0052),
wherein the second electrode is disposed on the first thin film encapsulation layer (Watanabe: FIG. 16: layer above first electrode 15 corresponding to 375 in FIGs. 20 and 25, 360; ¶¶0164, 0211; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045), and
the first electrode is disposed on the second electrode (Watanabe: FIGs. 5A, 5B, 16: 15, 360; ¶¶0100, 0164, 0190, 0193; Kim: FIGs. 1-2, 4: 220a; ¶¶0039-0043, 0045, 0050-0052).
The motivation to combine Kim is set forth in claim 1 above.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As to claim 8, Watanabe and Kim teach wherein the first electrode(Watanabe: FIGs. 5B, 16: 15; ¶¶0100, 0190, 0193; Kim: FIG. 1: 220a; ¶¶0039, 0050-0052) comprises a plurality of first patterns extending in a first direction(vertical direction)(Watanabe: FIGs. 5B, 16: 15; ¶¶0100, 0190, 0193), and the second electrode(Watanabe: FIGs. 5A, 16: 360; ¶¶0100, 0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045) comprises a plurality of second patterns(Watanabe: FIGs. 5A, 16: 360; ¶¶0100, 0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045, 0053) extending in a second direction(horizontal direction) crossing the first direction(vertical direction).
The motivation to combine Kim is set forth in claim 1 above.

As to claim 12, Watanabe and Kim teach wherein the first material (Watanabe: FIG. 16: 15; ¶¶0190, 0193) is same as or different from the second material (Watanabe: FIG. 16: 360; ¶0164; (¶0043, especially – “the conductive material may be metal nanoparticle, nano wire”).
Kim is set forth in claim 1 above.

    PNG
    media_image1.png
    824
    1381
    media_image1.png
    Greyscale

As to claim 13, Watanabe discloses an organic light emitting display device (FIG. 16; ¶¶0126, 0193) comprising:
	a substrate(100)(FIG. 16; ¶0127) comprising a light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and a reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 190, 0193 – conductive layer 15 is made of a metal, such as copper, that reflects light);
a lower electrode(220)(FIG. 16; ¶0169) disposed in the light-emitting region (portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) on the substrate(100)(FIG. 16; ¶0127);
an emission layer(250)(FIG. 16; ¶0169) disposed on the lower electrode(220)(FIG. 16; ¶0169);
an upper electrode(260)(FIG. 16; ¶0169) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the emission layer(250)(FIG. 16; ¶0169);
a first electrode(15)(FIG. 16; ¶¶0190, 0193) disposed only in the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode(260)(FIG. 16; ¶0169), the first electrode(15)(FIG. 16; ¶¶0190, 0193) having a first thickness(FIG. 16: 15; ¶¶0190, 0193); and 
a layer(360)(FIG. 16; ¶0164) disposed in the light-emitting region(portion of 100 that is directly below 360)(FIG. 16; ¶¶0127, 0164) and the reflection region(portion of 100 that is directly below 15)(FIG. 16; ¶¶0127, 0190, 0193) on the upper electrode(260)(FIG. 16; ¶0169), the layer(360)(FIG. 16; ¶0164) having a second thickness (FIG. 16: 360; ¶0164), the layer(360)(FIG. 16; ¶0164) overlapping a portion of the first electrode(15)(FIG. 16; ¶¶0190, 0193),
	wherein the first electrode(15)(FIG. 16; ¶¶0190, 0193) and another electrode(14)(FIG. 16; ¶¶0084, 0190) electrode define a touch sensor (¶¶0090-0091)
which senses a touch position based on a change of capacitance between the first electrode(15)(FIG. 16; ¶¶0190, 0193) and the another electrode(14)(FIG. 16; ¶¶0084, 0190), and wherein the first thickness of the first electrode(15)(FIG. 16; ¶¶0190, 0193) is greater than the second thickness of the layer(360)(FIG. 16; ¶0164 – see the below magnified portion of 360 placed on top of a magnified portion of 15).

    PNG
    media_image6.png
    286
    630
    media_image6.png
    Greyscale

Watanabe does not expressly disclose and a second electrode disposed in the light-emitting region and the reflection region on the upper electrode, the second electrode having a second thickness, the second electrode overlapping a portion of the first electrode, wherein the first electrode and the second electrode define a touch sensor which senses a touch position based on a change of capacitance between the first electrode and the second electrode, and wherein the first thickness of the first electrode is greater than the second thickness of the second electrode, and wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide.
Kim discloses and a second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) disposed in the light-emitting region (FIG. 4: 120; ¶0078), wherein the first electrode(220a)(FIG. 1; ¶¶0039, 0050-0052) and the second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) define a touch sensor (¶¶0050, 0059) which senses a touch position based on a change of capacitance (¶¶0050, 0059), and wherein the second electrode(220b)(FIGs. 1-2, 4; ¶¶0039-0043, 0045) includes at least one selected from a metal (¶0043, especially – “the conductive material may be metal nanoparticle, nano wire” – metal inherently reflects light), an alloy, a metal nitride, and a conductive metal oxide.
Watanabe with Kim to provide an organic light emitting display device having a reduced thickness (see e.g., ¶¶0011, 0026) and that includes fewer components.  Below is Watanabe’s Fig. 16 edited to show the combined teachings.

    PNG
    media_image4.png
    824
    1381
    media_image4.png
    Greyscale

	Watanabe and Kim teach and a second electrode (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045) disposed in the light-emitting region (Watanabe:  FIG. 16: portion of 100 that is directly below 360; ¶¶0127, 0164) and the reflection region (Watanabe: FIG. 16: ¶¶0127, 0190, 0193) on the upper electrode (Watanabe: FIG. 16: 260; ¶0169), the second electrode having a second thickness (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045), the second electrode overlapping a portion of the first electrode (Watanabe: FIG. 16: 15, 360; ¶¶0164, 0190, 0193; Kim: FIGs. 1-2, 4: 220a, 220b; ¶¶0039-0043, , wherein the first electrode and the second electrode define a touch sensor which senses a touch position based on a change of capacitance between the first electrode and the second electrode (Watanabe: FIG. 16: 14, 15, 360; ¶¶0084, 0164, 0190, 0193; Kim: FIGs. 1-2, 4: 220a, 220b; ¶¶0039-0043, 0045, 0050, 0059), and wherein the first thickness of the first electrode is greater than the second thickness of the second electrode (Watanabe: FIGs. 5A, 5B, 16: 15, 360; ¶¶0100, 0164, 0190, 0193; Kim: FIG. 1: 220a; ¶¶0039-0043, 0045, 0050-0052), and wherein the second electrode includes at least one selected from a metal, an alloy, a metal nitride, and a conductive metal oxide (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045).

	As to claim 14, Watanabe and Kim teach wherein the first electrode includes a first material having a first reflectivity (Watanabe: FIGs. 5B, 16: 15; ¶¶0100, 0190, 0193; Kim: FIG. 1: 220a; ¶¶0039, 0050-0052), and the second electrode includes a second material having a second reflectivity2 (Watanabe: FIGs. 5A, 16: 360; ¶¶0100, 0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045).
The motivation to combine Kim is set forth in claim 13 above.

As to claim 15, Watanabe and Kim teach wherein the first material (Watanabe: FIG. 16: 15; ¶¶0190, 0193) is same as or different from the second material (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045).
The motivation to combine Kim is set forth in claim 13 above.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0109998 A1 to Watanabe in view of U.S. Patent Pub. No. 2013/0162549 A1 to Kim et al. (“Kim”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2016/0026285 A1 to Qin et al. (“Qin”).

    PNG
    media_image4.png
    824
    1381
    media_image4.png
    Greyscale

	As to claim 2, Watanabe and Kim teach further comprising: 
an opposite substrate (Watanabe: FIGs. 16-17: 375; ¶0211) facing the substrate (Watanabe: FIG. 16: 100; ¶0127 – 375’s bottom surface faces 100’s top surface), 
wherein the first electrode (Watanabe: FIG. 16: 15; ¶¶0190, 0193; Kim: FIG. 1: 220a; ¶¶0039, 0050-0052), and the second electrode (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1, 4: 220b; ¶¶0039-0043, 0045), and
wherein the first electrode(Watanabe: FIG. 16: 15; ¶¶0190, 0193; Kim: FIG. 1: 220a; ¶¶0039, 0050-0052) is disposed in the reflection region (Watanabe: FIG. 16: and outside of the light-emitting region (Watanabe: FIG. 16: portion of 100 that is directly below 360; ¶¶0127, 0164).
	The motivation to combine Kim is set forth in claim 1 above.
	Watanabe and Kim do not expressly disclose wherein the first electrode is disposed on a first surface of the opposite substrate, and the second electrode is disposed on a second surface opposing the first surface of the opposite substrate.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Qin discloses an opposite substrate(1)(Fig. 5; ¶0036) facing the substrate(16)(FIG. 5; ¶0036), wherein the first electrode(2)(Fig. 5; ¶0036) is disposed on a first surface(bottom surface of 1)(FIG. 5; ¶0036) of the opposite substrate(1)(Fig. 5; ¶0036), and the second electrode(5)(Fig. 5; ¶0036) is disposed on a second surface(top surface of 1)(FIG. 5; ¶0036) opposing the first surface(bottom surface of 1)(FIG. 5; ¶0036) of the opposite substrate (1)(Fig. 5; ¶0036).
Before the effective filing date of the claimed invention it would have been Watanabe and Kim with Qin to provide an organic light emitting display device having an increased sensitivity to a touch input by having the touch sensor closer to a user’s touch input.  Below is Watanabe’s Fig. 16 edited to show the combined teachings.

    PNG
    media_image8.png
    824
    1381
    media_image8.png
    Greyscale

	As to claim 4, Watanabe and Kim teach further comprising: 
an opposite substrate (Watanabe: FIGs. 16-17: 375; ¶0211) facing the substrate (Watanabe: FIG. 16: 100; ¶0127 – 375’s bottom surface faces 100’s top surface), 
an insulation layer comprising an adhesive material (Watanabe: FIG. 16: layer above first electrode 15 corresponding to 375 in FIGs. 20 and 25; ¶0211).
The motivation to combine Kim is set forth in claim 1 above.
Watanabe and Kim do not expressly disclose an insulation layer disposed between the first electrode and the second electrode, wherein
the first electrode is disposed on a first surface of the opposite substrate, and is disposed between the substrate and the opposite substrate, and
the second electrode is disposed on the first electrode. 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Qin discloses wherein the first electrode(2)(Fig. 5; ¶0026) is disposed on a first surface(bottom surface of 1)(FIG. 5; ¶0036) of the opposite substrate(1)(Fig. 5; ¶0026), and is disposed between the substrate(16)(Fig. 5; ¶0036) and the opposite substrate(1)(Fig. 5; ¶0026), and
the second electrode(5)(Fig. 5; ¶0038) is disposed on the first electrode(2)(Fig. 5; ¶0026). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe and Kim with Qin to provide an organic light emitting display device having an increased sensitivity to a touch input by having the touch sensor closer to a user’s touch input.  Below is Watanabe’s Fig. 16 edited to show the combined teachings.

    PNG
    media_image8.png
    824
    1381
    media_image8.png
    Greyscale

  	Watanabe, Kim and Qin teach an insulation layer (Watanabe: FIG. 16: layer above first electrode 15 corresponding to 375 in FIGs. 20 and 25; ¶0211) disposed between the first electrode and the second electrode, and comprising an adhesive material (Watanabe: FIG. 16: 15, layer above first electrode 15 corresponding to 375 in FIGs. 20 and 25, 360; ¶¶0164, 0190, 0193, 0211; Kim: FIG. 1: 220a; ¶¶0039, 0050-0052; Qin: Fig. 5: 2, 5; ¶0026),
wherein the first electrode is disposed on a first surface of the opposite substrate (Watanabe: FIG. 16: 15; ¶¶0190, 0193; Kim: FIG. 1: 220a; ¶¶0039, 0050-0052; Qin: Fig. 5: bottom surface of 1, 2; ¶0026), and is disposed between the substrate and the opposite substrate (Watanabe: FIG. 16: 15; ¶¶0190, 0193; Kim: FIG. 1: 220a; ¶¶0039, 0050-0052; Qin: Fig. 5: bottom surface of 1, 2, 16; ¶¶0026, 0036), and
the second electrode is disposed on the first electrode (Watanabe: FIG. 16: 360; ¶0164; Kim: FIGs. 1, 4: 220b; ¶¶0039-0043, 0045; Qin: Fig. 5: 2, 5; ¶¶0026, 0038). 
12.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Watanabe in view of U.S. Patent Pub. No. 2013/0162549 A1 to Kim et al. (“Kim”) as applied to claims 1 and 8, in view of U.S. Patent Pub. No. 2013/0341651 A1 to Kim et al. (“Kim II”).
As to claim 9, Watanabe and Kim teach wherein the plurality of first patterns (Watanabe: FIGs. 5B, 16: 15; ¶¶0100, 0190, 0193; Kim: FIG. 1: 220a; ¶¶0039, 0050-0052) comprises: a plurality of first sensing patterns which sense a touch position (Watanabe: FIGs. 5B, 16: 15; ¶¶099-0100, 0190, 0193; Kim: FIG. 1: 220a; ¶¶0039, 0050-0052, 0059); and wherein the plurality of second patterns (Watanabe: FIGs. 5A, 16: 360; ¶¶0100, 0164; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045) comprises: a plurality of second sensing patterns which sense the touch position(Watanabe: FIGs. 5A, 16: 360; ¶¶0099, 0100, 0164 ; Kim: FIGs. 1-2, 4: 220b; ¶¶0039-0043, 0045, 0050, 0059).
The motivation to combine Kim is set forth in claim 1 above.
Watanabe and Kim do not expressly disclose and a plurality of first dummy patterns disposed between the plurality of first sensing patterns; and a plurality of second dummy patterns disposed between the plurality of second sensing patterns.
	
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Kim II discloses a plurality of first dummy patterns(DM1) disposed between the plurality of first sensing patterns(ST1-STN, UP1)(FIG. 10; ¶0136 – first dummy patterns {FIG. 10: DM1} are disposed between the plurality of first sensing patterns {FIG. 10: UP1}); and a plurality of second dummy patterns(DM2) disposed between the plurality of second sensing patterns(SR1-SRN, UP2)(FIG. 10; ¶0137 – second dummy patterns {FIG. 10: DM2} are disposed between the plurality of second sensing patterns {FIG. 10: UP2}).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe and Kim with Kim II to provide an organic light emitting display device having increased touch sensitivity while ensuring that the appearance of the whole display surface appears uniform.

As to claim 10, Kim II discloses wherein the plurality of first sensing patterns(ST1-STN, UP1) have a mesh shape (FIGs. 1-2; ¶¶0056, especially – “the sensing display panel 510 includes a plurality of driving electrode patterns ST1, ST2, ST3,…, STN”, 0057, especially – “STN includes (or otherwise defines) at least one first unit pattern UP1, such as a diamond shape…the first unit pattern UP1 includes a plurality of driving lines TL, which are connected to each other, such as via a mesh shape.”), and
	wherein a width of the plurality of second patterns(SR1-SRM) in the second direction is same as a width of the plurality of first patterns(ST1-STN) in the first direction (FIGs. 1-2; ¶¶0056-0057 – this discloses a plurality of second sensing patterns {FIGs. 1-2: SR1-SRM} having a width in a second direction {i.e., vertically} that .
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe, Kim and Kim II to include: (i) Kim II’s further teaching of wherein the plurality of first sensing patterns have a mesh shape to facilitate sensing touch inputs using less material in forming the sensing pattern; and (ii) Kim II’s further teaching of and wherein a width of the plurality of second patterns in the second direction is same as a width of the plurality of first patterns in the first direction to: (a) maximize the sensitivity of the touch patterns by maximizing the mutual capacitance between adjacent ones of the two patterns, and (b) to simplify fabrication of the display device by forming electrodes of the same size.

As to claim 11, Watanabe and Kim teach wherein the first electrode further comprises: a plurality of first sensing patterns having a rhombus shape(Watanabe: FIGs. 5B, 16: 15; ¶¶0100, 0190, 0193; Kim: FIG. 1: 220a; ¶¶0039, 0050-0052).
Watanabe and Kim do not expressly disclose
	wherein the first electrode further comprises: a plurality of first dummy patterns having a rhombus shape, and disposed between the plurality of first sensing patterns, and spaced apart from each other, 
wherein the second electrode further comprises:
	a plurality of second sensing patterns having a rhombus shape; and
	a plurality of second dummy patterns having a rhombus shape, and disposed between the plurality of second sensing patterns, and spaced apart from each other, 
and wherein first sensing patterns, which are disposed in a first direction, of the plurality of first sensing patterns are connected to each other and second sensing patterns, which are disposed in a second direction crossing the first direction, of the plurality of second sensing patterns are connected to each other.
Kim II discloses wherein the first electrode further comprises:
	a plurality of first sensing patterns(ST1-STN) having a rhombus shape (FIG. 10; ¶¶0055-0059, 0083, 0136, 0143 – this discloses a first sensing electrode made up of first sensing patterns {FIG. 10: ST1-STN}.  While the shape of the first sensing patterns shown in FIG. 10 is that of a diamond {i.e., a tilted square}, according to paragraph 0059, they may assume other shapes such as square shapes.  A square is a rhombus.  Moreover, selection of a shape represents an obviousness type design choice.  See e.g., MPEP Section 2144.04IV.V. Changes in Shape.); and 
a plurality of first dummy patterns(DM1) having a rhombus shape (FIG. 10; ¶0136), and disposed between the plurality of first sensing patterns(ST1-STN, UP1)(FIG. 10; ¶0136, especially – “A first dummy pattern DM1 may be disposed in the first portion of the first unit pattern UP1”), and spaced apart from each other (FIG. 10 depicts the first dummy patterns DM1 spaced apart from each other), 
wherein the second electrode further comprises:
	a plurality of second sensing patterns(SR1-SRM) having a rhombus shape (FIG. 10; ¶0137); and
	a plurality of second dummy patterns(DM2) having a rhombus shape (FIG. 10; ¶0137, especially – “A second dummy pattern DM2 is disposed in the first portion of the second unit pattern UP2”), and disposed between the plurality of second sensing patterns(SR1-SRM)(FIG. 10; ¶0137, especially – “A second dummy pattern DM2 is disposed in the first portion of the second unit pattern UP2”), and spaced apart from each other (FIG. 10 depicts the second dummy patterns DM2 spaced apart from each other), 
and wherein first sensing patterns(ST1-STN), which are disposed in a first direction(horizontal direction), of the plurality of first sensing patterns(ST1-STN) are connected to each other (FIG. 10; ¶¶0055-0059, 0083, 0136, 0143) and second sensing patterns(SR1-SRM), which are disposed in a second direction(vertical direction) crossing the first direction(horizontal direction), of the plurality of second sensing patterns(SR1-SRM) are connected to each other (FIG. 10; ¶0137).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Watanabe and Kim to include: (i) Kim II’s teaching of wherein the first electrode further comprises: a plurality of first dummy patterns having a rhombus shape to provide an organic light emitting display device that has the appearance of the whole display surface appearing uniform; (ii) Kim II’s teaching of and disposed between the plurality of first sensing patterns, and spaced apart from each other to provide an organic light emitting display device that has the appearance of the whole display surface appearing uniform; (iii) Kim II’s teaching of wherein the second electrode further comprises: a plurality of second sensing patterns having a rhombus shape to provide an organic light emitting display Kim II’s teaching of and a plurality of second dummy patterns having a rhombus shape to provide an organic light emitting display device that has the appearance of the whole display surface appearing uniform; (v) Kim II’s teaching of and disposed between the plurality of second sensing patterns, and spaced apart from each other to provide an organic light emitting display device that has the appearance of the whole display surface appearing uniform; (vi) Kim II’s teaching of and wherein first sensing patterns, which are disposed in a first direction, of the plurality of first sensing patterns are connected to each other to provide an organic light emitting display device that may be driven by a single driver circuit to detect touch inputs via mutual capacitance, which provides very accurate touch detection as well as detection of multiple simultaneous touches; and (vii) Kim II’s teaching of and second sensing patterns, which are disposed in a second direction crossing the first direction, of the plurality of second sensing patterns are connected to each other to provide an organic light emitting display device that may be sensed by a single sensing circuit to detect touch inputs via mutual capacitance, which provides very accurate touch detection as well as detection of multiple simultaneous touches.
Other Relevant Prior Art
13.	Other relevant prior art includes:
U.S. Patent Pub. No. 2016/0357278 A1 to Qu et al. (see e.g., ¶0035 – this discloses a touch sensing color filter layer that includes silver nanolines).
Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571)270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that these claim limitations do not limit the second material having a second reflectivity to be different from the first material having a first reflectivity.
        2 Examiner notes that these claim limitations do not limit the second material having a second reflectivity to be different from the first material having a first reflectivity.